David Newbern, Judge, dissenting. The majority seems to say Dr. Stewart’s opinion should not be considered substantial evidence because he changed his mind. His testimony was that he had not reached a final diagnosis of traumatic cyst because the laboratory work was not in. His tentative diagnosis was that the cyst was trauma related. When he saw that the cyst did not improve, as in his medical opinion it should have, and when he saw that a second cyst developed, he realized these were not caused by the injury. I think that, had I been the trier of fact in this case, I would have held the preponderance of the evidence favored the claimant. But as the majority recognizes, the job of this court is to determine if the result reached by the commission is supported by substantial evidence. I certainly agree with the conclusion we reached in the case of American Can Co. v. McConnell, 587 S.W. 2d 583 (Ark. App. 1979), however, it must be remembered that there we affirmed the commission’s decision in favor of the claimant. I would cite that very case in an opinion affirming the commission here, as I believe Dr. Stewart’s testimony, despite the fact he changed his tentative conclusion in the process of reaching his final one, constituted substantial evidence.